     Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                     CRIMINAL ACTION
   AMERICA

   VERSUS                                               No.: 14-86

   MARLON BARNES                                        SECTION: “J” (1)




                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 496) filed

by Defendant, Marlon Barnes, and an opposition thereto (Rec. Doc. 514) filed by the

Government. Having considered the motion and legal memoranda, the record, and

the applicable law, the Court finds that Defendant’s motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      On May 28, 2015 Defendant was sentenced by this Court to 140 months

imprisonment after pleading guilty to conspiracy to distribute over one kilogram of

heroin. (Rec. Doc. 280). Prior to his sentencing, the Court received a Pre-Sentence

Report (“PSR”) prepared by the United States Probation Office. (Rec. Doc. 259). The

PSR included Defendant’s criminal history.

      The instant drug conviction is Defendant’s second federal offense. On February

17, 2002, he was convicted of possession of a firearm by a convicted felon. Id. at 97.

After serving his term of imprisonment for the firearm offense, Defendant violated

his supervised release by engaging in the unlawful transfer of firearms and
     Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 2 of 8



aggravated assault. Id. This violation of his supervised release resulted in another 24

months of imprisonment for Defendant.

      In addition to his two federal offences, Defendant has six prior state court

convictions as adult. Id. at 92-98. These convictions are for committing battery

against a policy officer, possession of crack cocaine, unauthorized use of a motor

vehicle, and three incidents of possession of marijuana. Id. In addition to his

convictions, Defendant’s PSR details eight other prior arrests. Id. at 102-109.

      Defendant is currently incarcerated at Oakdale I FCI (“Oakdale”) with a

projected released date of May 18, 2024. On May 22, 2020, the Court received

Defendant’s present motion seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A).

       According to the BOP, at least ten Oakdale inmates have died from Covid-19

complications. (Rec. Doc. 514 at 6). Defendant asserts that he has underlying health

conditions, notably high cholesterol, liver disease, Hepatitis-C, high blood pressure,

and a bullet wound in his lung, that place him at a higher risk for Covid-19

complications. (Rec. Doc. 496 at 2). Defendant cites the prevalence of Covid-19 at

Oakdale, as well as his underlying medical conditions, as the primary grounds for his

compassionate release.

                                   DISCUSSION

      As an antecedent matter, it is undisputed that Defendant’s request to the

warden of Oakdale, combined with the wardens response denying Defendant’s




                                          2
       Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 3 of 8



request, has satisfied the procedural requirements of bringing a compassionate

release motion on his own behalf. § 3582(c)(1)(A).

        Because Defendant’s motion for compassionate release is properly before the

Court, the Court must determine whether Defendant has met his burden of proving

he is entitled to a sentence reduction under § 3582(c)(1)(A). See United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016) (the movant bears the burden of proving he

is entitled to a sentence reduction). A defendant seeking a sentence reduction must

establish that “extraordinary and compelling reasons warrant the reduction” and

“[he] is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. These requirements derive from

the Sentencing Commission’s Policy Statement (“Policy Statement”) on sentencing

reductions under § 3582(c)(1)(A).

        The Policy Statement further clarifies that “extraordinary and compelling

reasons” encompasses only small, specific sets of circumstances. U.S.S.G. § 1B1.13,

cmt. n.1(A). Namely, there are three recognized circumstances that may facilitate

an inmate’s early release: “(a) ‘a medical condition’—specifically, ‘a terminal illness’

or a condition that ‘substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover’; (b) ‘age’—starting at age 65; and (c) ‘family

circumstances.’” United States v. Calogero, No. 18-203, at 4-5 (citation omitted). 1


1
  The Court notes that there is some dispute over whether the Sentencing Commission’s Policy Statement remains
binding in light of the statutory changes enacted by the First Step Act. See Dillon v. United States, 560 U.S. 817, 830
(2010) (holding that the Policy Statement is binding when evaluating sentence reduction requests under Section 3582);


                                                          3
       Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 4 of 8



Defendant does not provide evidence, nor does he argue, that he fits into any

established category that would entitle him to compassionate release. Rather,

Defendant argues that the risk of contracting Covid-19 while incarcerated,

combined with his medical issues, is sufficient to meet the standard for

compassionate release.

         In general, “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3rd. Cir. 2000).

Here, Defendant has provided more than mere generalized concern. It is undisputed

that Oakdale, Defendant’s place of incarceration, has become a relative hotspot of

the Covid-19 epidemic within the BOP. Additionally, the Government agrees that

certain chronic underlying conditions, combined with a realistic threat of

contracting Covid-19, can be enough to satisfy the medical condition rationale for

compassionate release. See United States v. Jepsen, No. 3:19-cv-00073(VLB), 2020

WL 1640232 at *4 (D. Conn. Apr. 1, 2020) (granting release based on Covid-19 when

defendant was obese and immunocompromised).

        The only medical records before the Court have been provided by the

Government. (Rec. Doc. 514-3); see also United States v. Green, No. 2:11-cr-00468-



cf. United States v. Perdigao, No. 2:07-cr-00103 (E.D. La. Apr. 2, 2020) (Doc. No. 237 at 5) (finding that the policy
statement is no longer dispositive). The Court finds it is not necessary to decide this issue at this time, as at the very
least the Policy Statement remains instructive. See United States v. LeBlanc, 2020 WL 2331690 (E.D. La. May 11,
2020); Perdigao, No. 07-cr-103 (although not dispositive, the Policy Statement remains instructive.).




                                                            4
       Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 5 of 8



TLN, 2020 WL 1892456 at *3 (E.D. Ca. Apr. 16, 2020) (holding that BOP medical

records provided by the Government supersede Defendant’s unsubstantiated claims

of health problems). Defendant’s medical records show only that he suffers from

high cholesterol, Hepatitis C, and nerve pain from a 2009 gunshot wound. (Rec. Doc.

514-3 at 33, 6, and 64). Taken together these conditions do not elevate Defendant’s

risk of contracting Covid-19 to the level of “extraordinary and compelling.”

        None of Defendant’s medical conditions place him amongst the CDC’s high-

risk Covid-19 categories. 2 The CDC states people with “serious heart conditions”

are high-risk for Covid-19 complications, and Defendant’s high cholesterol does not

equate to a serious heart condition. See United States v. Guyton, No. 11-271 “H”

(E.D. La. May 5, 2020) (Milazzo, J.), ECF No. 1570, at 5 (defendant’s hypertension

did not put him at increased risk for Covid-19). Similarly, inmates with liver disease

are at a high-risk for Covid-19, but as Defendant’s Hepatitis C is asymptomatic

there is no evidence he suffers from liver disease. See (Rec. Doc. 514-3 at 6)

(describing Defendant as having “chronic asymptomatic Hepatitis C infection.”). 3

Finally, Defendant’s medical records do not indicate any pulmonary or

cardiovascular impairment as a result of his bullet wound. On the contrary,

Defendant’s medical records reflect someone who is in good cardiovascular health.

See (Rec. Doc. 514-3 at 6) (Defendant’s “pulmonary observation” was “within normal



2
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
3
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html (“If somebody has
good liver function and is asymptomatic for hepatitis C, then at this point we don’t know that there should
be anything different from those who do not have hepatitis C infection.”)



                                                         5
     Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 6 of 8



limits”); id. at 63 (Defendant was negative for respiratory distress and sleep apnea);

id. at 59 (Defendant had no shortness of breath, coughing, wheezing, chest pain,

chest pressure, or chest discomfort). For the foregoing reasons, Defendant has failed

to show that “extraordinary and compelling” reasons exist to grant him

compassionate release.

      Furthermore, even if the Court were to find that the Covid-19 outbreak at

Oakdale constituted an extraordinary and compelling reason, Defendant would still

not be entitled to compassionate release because he has failed to establish that, if

released, he “is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The danger posed to the

community by drug offenders writ large, and armed drug offenders in particular, is

well-established. See United States v. Hare, 873 F.2d 796, 798-99 (5th Cir. 1989);

see also United States v. Daychild, 357 F.3d 1081, 1100 (9th Cir. 2004) (Danger to

the community posed by armed drug traffickers is “too plain to permit dispute”).

Defendant’s PSR indicates that federal agents found firearms when conducting

searches of Defendant’s home and vehicle. (Rec. Doc. 167 at 3).

      Moreover, as mentioned in more detail in the Court’s recitation of this

matter’s factual background, the instant conviction is far from an isolated incident.

Defendant has a long and troublesome criminal history, including multiple

convictions and arrests on drug and firearm charges. (Rec. Doc. 259 at 92-109). This

pattern of conduct evinces a defendant with a strong predilection for dangerous

behavior that precludes a granting of compassionate release. See United States v.



                                           6
     Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 7 of 8



Miranda, 2020 WL 2124604 (D. Conn. May 5, 2020) (denying compassionate release

for a defendant with history of drug crimes and violence).

      Even more troublesome is Defendant’s history of wholly disregarding any

terms of home confinement or supervised release. Defendant has previously had his

supervised release revoked by another Section of this Court after being arrested for

unlawful transfer of firearms and aggravated assault while on supervised release.

(Rec. 259 at 97); see United States v. Paulino, No. 19 Cr. 54 (PGG), 2020 WL

1847914, at *6 (S.D.N.Y. Apr. 13, 2020) (Noting in denying release due to Covid-19

that “in committing the instant crime, the Defendant violated his probation.”).

Defendant further illustrated his disregard for the terms of supervised release by

using cocaine and Vicodin, attempting to falsify urine samples, failing to report to

drug treatment, and failing to report to the Probation Office. See United States v.

Marlon Barnes, 2:02-003 “F,” Doc. No. 24. These actions reveal that Defendant is

particularly unsuited to serving a large portion of his sentence via probation or

supervision.

      For the foregoing reasons, Defendant has failed to show that if granted

compassionate release he would not be a danger to others or to the community.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 496) is DENIED.

      New Orleans, Louisiana, this 2nd day of July, 2020.


                                          7
Case 2:14-cr-00086-CJB-JVM Document 520 Filed 07/02/20 Page 8 of 8




                                CARL J. BARBIER
                                UNITED STATES DISTRICT JUDGE




                                8
